internal_revenue_service date number info release date cc ita conex-160997-04 uil ------------------------------ ---------------------------- --------------------------------------- dear --------------- this letter responds to your inquiry to senator barbara mikulski about the recently enacted tax law changes affecting sec_1031 and sec_121 of the internal_revenue_code senator mikulski asked us to respond to you directly you asked for the effective date of the tax law changes affecting investment_property acquired in a like-kind_exchange and converted into a principal_residence and whether a grandfather_clause applies to these provisions in addition you asked whether an owner of investment_property can satisfy the two-year ownership and use requirements during the five-year period beginning on the date the owner acquired the property the law provides for the tax-free_exchange of like-kind_property specifically a taxpayer can not realize a gain_or_loss on the exchange of property held for productive use in a trade_or_business or for investment if he or she exchanges the property solely for property of like-kind to be held either for productive use in a trade_or_business or for investment sec_1031 of the code a taxpayer can exclude up to dollar_figure of gain or dollar_figure for certain joint returns from the sale_or_exchange of property if the taxpayer owned and used the property as his or her principal_residence for at least two years during the five-year period before the sale_or_exchange sec_121 and b of the code however any gain attributable to depreciation_adjustments for periods after date is not eligible for this exclusion sec_121 of the code the american_jobs_creation_act_of_2004 added sec_121 to the code this section provides that if a taxpayer acquired property in a like-kind_exchange to which sec_1031 applied the taxpayer can not exclude gain from the sale_or_exchange of the property under sec_121 if the sale_or_exchange occurs during the five-year period beginning on the date the taxpayer acquired the property although the statute does not restrict a taxpayer from satisfying the two-year ownership and use requirements during the five-year period following the acquisition_date a taxpayer cannot claim the exclusion even if he or she owned and used the property for at least two out of the five years if the sale is less than five years after the exchange this section applies to sales or exchanges after date no grandfather_clause applies to this section i hope this information is helpful if you need further information please contact me or - -------------------- identification_number ------------- at -------------------- sincerely robert m brown associate chief_counsel income_tax and accounting the honorable barbara a mikulski attention mr john leitch cc
